Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because the flow chart of fig. 3 provides text that is too small or unclear to read, in particular elements 52-58, 80-84, and 66-74 of figure 3 have text that is unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the third data" in line 2-3 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(i) as being anticpated by U.S. Patent Application Publication 20160239569 by Michael A. Levy (hereafter Levy).
Claim 1:
Levy discloses
“receiving from a requesting digital data processor a request for access to information from a data record, the request including a public address,” [receiving from a requesting digital data processor (fig. 6) a request for access to information from a data record (0034, request from the requesting client device to receive or otherwise access the document associated with the domain), the request including a public address (0034, user types into the client application http://www.healthsearch.site; fig. 3a http://algebra.search.site)]
“parsing the public address into plural segments,” [parsing the public address (0035, domain request is parsed to identify a search category) into plural segments (0039, identify a search category associated with the domain. In the non-limiting example of fig. 3A, a domain (http://www.search.site) and/or a subdomain (http://algebra.search.site) is parsed to identify a search category labeled algebra included in the domain or subdomain)]
“generating a hash value from a first of the plural segments,” [generating a hash value (0035, unique identifier may comprise md5 hash) from a first of the plural segments (0035, unique identifiers set forth in the domain may be compared to corresponding keywords, unique identifiers, collections 232, and/or categories 230 in the data store 212 to determine a matching search category)]
“identifying a local category from an entry associated with the hash value in a directory,” [identifying a local category (0036, subcategories 112 associated with the search category may be identified) from an entry (0035, domain request) associated with the hash value(0035, domain 
“retrieving the requested data record from a data store at a local address based on (i) the local category and (ii) a second of the plural segments, and” [retrieving the requested data record(fig. 3A, 312) from a data store(0043, search results may be information obtained from the data store 212)  at a local address (fig. 3A, 312a www.mathsite.site/algebra-2/skills, 312b, www.coolmathsite.site/algebra/practice) based on (i) the local category (0036, subcategories 112 associated with the search category may be identified) and (ii) a second of the plural segments (0039, domain/subdomain)]
 “transmitting to the requesting digital data processor information from the requested data record.” [ transmitting (fig. 3a) to the requesting digital data processor (fig. 6) information (fig. 3a 315a,b)from the requested data record (fig. 3a 312a,b)]Claim 2:
Levy discloses “The method of claim 1, the directory including a plurality of entries, each entry being associated with a local category and including (i) a public category identifier of that local category and (ii) a hash value generated from that public category identifier.”[the directory (0033, categories 230 of health, news, finance, business, etc.)including a plurality of entries (0033, http://health.search.site, http://news.search.site , http://finance.search.site...), each entry (0033, http://health.search.site, http://news.search.site , http://finance.search.site...)being associated with a local category (0036, subcategories 112 associated with the search category) and including (i) a public category identifier (0039, search category) of that local category (0036, unique identifiers set forth in the domain may be compared to corresponding keywords, unique identifiers, collections 232, and/or categories 230 in the data store 212 to determine a matching search category)]
Claim 3:
Levy discloses “The method of claim 1, the data store including a plurality of records, each pertaining to an article and each stored at a local address based on (i) a local category with which the article is associated, and (ii) a local identifier of the article.”[ the data store (fig. 2 212) including a plurality of records (fig. 2 232, collection), each pertaining to an article (fig. 2 233, archived web content) and each stored at a local address (fig. 3a 312, www.mathsite.site/algebra-2/skills, www.coolmathsite.site/algebra/practice)based on (i) a local category (fig. 3A, 318; 0044, illustrates that the user engaged the subcategories) with which the article is associated(fig. 2 233, archived web content), and (ii) a local identifier (fig. 2, 239, 236, 242) of the article(fig. 2 233, archived web content)]Claim 4:
Levy discloses “The method of claim 1, the public address being a web address.”[ 0034, user types into the client application http://www.healthsearch.site; fig. 3a http://algebra.search.site)]Claim 5:
Levy discloses “The method of claim 4, the web address being a search engine optimized (SEO) uniform resource locator (URL).”[ the web address (0034, user types into the client application http://www.healthsearch.site; fig. 3a http://algebra.search.site) that is a search engine optimized (SEO) (0033, maintains sub domain for each category; 0033, a high level domain is maintained for each category) uniform resource locator (URL) (0033, urls for subdomain/high level domain)]Claim 6:
Levy discloses “The method of claim 5, the parsing step including parsing into the first segment a public category identifier component of the SEO URL and parsing into the second segment a public article identifier component of the SEO URL.”[ the parsing step including parsing (0039, identify a search category associated with the domain. In the non-limiting example of fig. 3A, a domain (http://www.search.site) and/or a subdomain (http://algebra.search.site) is parsed to identify a search category labeled algebra included in the domain or subdomain) into the first segment a public category identifier (0039, search category) component of the SEO URL (0033, urls for subdomain/high level domain)and parsing into the second segment a public article identifier (0039, associated with the domain)component of the SEO URL (0033, urls for subdomain/high level domain)]
Claim 7:
unique identifiers set forth in the domain may be compared to corresponding keywords, unique identifiers, collections 232, and/or categories 230 in the data store 212 to determine a matching search category)]Claim 8:
Levy discloses “The method of claim 6, the retrieving step including retrieving the requested data record at an address based on (i) an identifier of the local category, and (ii) the public article identifier.”[ the retrieving step including retrieving the requested data record (fig. 3A, 312) at an address (fig. 3A, 312a www.mathsite.site/algebra-2/skills, 312b, www.coolmathsite.site/algebra/practice)based on (i) an identifier of the local category (fig. 3A, 318; 0044, illustrates that the user engaged the subcategories 112), and (ii) the public article identifier (fig. 3A, 303/306; 0039, associated with the domain)]Claim 9:
Levy discloses “The method of claim 1, the retrieving step including mapping the public address to a local address.”[ the retrieving step (fig. 3A) including mapping the public address (fig. 3A 303/306) to a local address (fig. 3A, 312a www.mathsite.site/algebra-2/skills, 312b, www.coolmathsite.site/algebra/practice)]Claim 10:
Claim 11:
Levy discloses “The method of claim 10, the mapping step including generating the local address by concatenating the identifier of the local category and the second segment.”[ generating the local address (fig. 3A, 312a www.mathsite.site/algebra-2/skills, 312b, www.coolmathsite.site/algebra/practice) by concatenating (fig. 3A)the identifier of the local category (fig. 3A, 318; 0044, illustrates that the user engaged the subcategories 112) and the second segment(0039, associated with the domain)]Claim 12:
Levy discloses “The method of claim 1, comprising generating the local address from the first and second segments.”[ generating the local address(fig. 3A, 312a www.mathsite.site/algebra-2/skills, 312b, www.coolmathsite.site/algebra/practice)  from the first (0039, search category)  and second segments(0039, associated with the domain)]Claim 13:
Claim 14:
Levy discloses “The method of claim 13, the retrieving step including retrieving the requested data record from the data store at a said local address generated by concatenating the first and second segments.”[ the retrieving step including retrieving the requested data record from the data store (0043, search results may be information obtained from the data store) at a said local address (fig. 3A, 312a www.mathsite.site/algebra-2/skills, 312b, www.coolmathsite.site/algebra/practice)  generated by concatenating (fig. 3A) the first (0039, search category)   and second segments(0039, associated with the domain)]Claim 15:
Levy discloses “The method of claim 1, comprising retrieving the requested data record from a third data store at a local address corresponding to the public address, the third data storing comprising data records identifying local categories.”[ retrieving the requested data record (0043, search results may be information obtained from the data store) from a third data store (0043, archived web content 233) at a local address (fig. 3A, 312a www.mathsite.site/algebra-2/skills, 312b, www.coolmathsite.site/algebra/practice) corresponding to the public address (fig. 3A, http://algebra.search.site), the third data storing comprising data records (fig. 3a, 312) Claim 16:
Levy discloses:
“receiving from a requesting digital data processor a request for access to information from a data record, the request including a web address that is a search engine optimized (SEO) uniform resource locator (URL), “[receiving from a requesting digital data processor (fig. 6) a request for access to information from a data record (0034, request from the requesting client device to receive or otherwise access the document associated with the domain), the request including a web address (0034, user types into the client application http://www.healthsearch.site; fig. 3a http://algebra.search.site) that is a search engine optimized (SEO) (0033, maintains sub domain for each category; 0033, a high level domain is maintained for each category) uniform resource locator (URL) (0033, urls for subdomain/high level domain)]
“parsing the web address into plural segments including at least a public category identifier segment and a public article identifier,” [parsing the web address (0035, domain request is parsed to identify a search category) into plural segments (0039, identify a search category associated with the domain. In the non-limiting example of fig. 3A, a domain (http://www.search.site) and/or a subdomain (http://algebra.search.site) is parsed to identify a search category labeled algebra included in the domain or subdomain) including at least a public category identifier segment (0039, search category) and a public article identifier (0039, associated with the domain)]
unique identifiers set forth in the domain may be compared to corresponding keywords, unique identifiers, collections 232, and/or categories 230 in the data store 212 to determine a matching search category)]
“identifying a local category from an entry associated with the hash value in a directory, the directory including a plurality of entries, each entry being associated with a local category and including (i) a public category identifier of that local category and (ii) a hash value generated from that public category identifier,” [identifying a local category (0036, subcategories 112 associated with the search category may be identified) from an entry (0035, domain request) associated with the hash value (0035, domain may be masked with a unique identifier…md5 hash) in a directory (0033, categories 230 of health, news, finance, business, etc.), the directory (0033, categories 230 of health, news, finance, business, etc.)including a plurality of entries (0033, http://health.search.site, http://news.search.site , http://finance.search.site...), each entry (0033, http://health.search.site, http://news.search.site , http://finance.search.site...)being associated with a local category (0036, subcategories 112 associated with the search category) and including (i) a public category identifier (0039, search category) of that local category (0036, the search category is news, the subcategories associated with news may comprise world news, local news, politics, sports, and so on.)and (ii) a hash value generated (0035, unique identifier may comprise a MD5 hash of category 230)from that public category identifier (0035, unique identifiers set forth in the domain may be compared to corresponding keywords, unique identifiers, collections 232, and/or categories 230 in the data store 212 to determine a matching search category)]

“retrieving the requested data record from a data store at the local address, and” [retrieving the requested data record (fig. 3A, 312)from a data store (0043, search results may be information obtained from the data store 212) at the local address (fig. 3A, 312a www.mathsite.site/algebra-2/skills, 312b, www.coolmathsite.site/algebra/practice)]
“transmitting to the requesting digital data processor information from the requested data record.”[ transmitting (fig. 3a) to the requesting digital data processor (fig. 6) information (fig. 3a 315a,b)from the requested data record (fig. 3a 312a,b)]Claim 17:
Levy discloses “The method of claim 16, comprising generating a web address of a data record in the data store as a function of (i) a local article identifier with which that data record is associated, and (ii) a public category identifier associated by an entry in the directory with a local category with which the data record is associated.”[ generating a web address of a data record in the data store (fig. 3a, 312a, www.mathsite.site/algebra-2/skills; fig. 3a 312b, www.coolmathsite.site/algebra/practice) as a function of (i) a local article identifier (fig. 3a, 318) Claim 18:
Levy discloses “The method of claim 17, comprising generating the web address of the data record by concatenating (i) any of the local article identifier with which that data record is associated and a public article identifier associated with that local article identifier, and ii) a public category identifier associated by an entry in the directory with a local category with which the data record is associated.” [ generating a web address of a data record (fig. 3a, 312a, www.mathsite.site/algebra-2/skills; fig. 3a 312b, www.coolmathsite.site/algebra/practice) by concatenating (fig. 3A) (i) any of the  local article identifier (fig. 3a, 318) with which that data record is associated (0043, information obtained from the data store 212 ) and a public article identifier (fig. 3 303)associated with that local article identifier (fig. 3a, 318), and (ii) a public category identifier (fig. 3a 306)associated by an entry (0035, domain request) in the directory (0033, categories 230 of health, news, finance, business, etc.) with a local category (0036, subcategories 112 associated with the search category) with which the data record is associated(0043, information obtained from the data store 212 )]

Conclusion

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167